Bill for injunction was filed by the appellant alleging that the County Commissioners of Volusia County, acting under color of authority of Sections 2441, 2445 C.G.L., 1593, 1597 R.G.S., were about to close and abandon a public highway constituting appellant's only means of ingress and egress without providing another road to the main highway leading to market and outside points as convenient and as practicable as the road now in existence, thereby making it impossible for appellant to transport her farm products and necessities of life to market; that the road about to be abandoned and closed had long been in use and was the only practicable means of ingress and egress to appellant's homeland farm on which she had resided for about fifty years; that the acts of the respondent County Commissioners were for the benefit of other private property owners and part of a community effort to deprive plaintiff of the road she was then enjoying and had long since had the privilege of using; that all of the acts of defendants below were being perpetrated to plaintiff's great injury and without making to her, or offering to her, compensation for the damages about to be inflicted. The Court denied a temporary injunction and dismissed the bill for want of equity. Complainant below appealed.
There was equity in the bill. 29 Corpus Juris, paragraph 232, page 521, and cases cited. *Page 273 
Reversed for appropriate proceedings.
WHITFIELD, P.J., and BROWN, J., concur.
ELLIS, C.J., and TERRELL and BUFORD, J.J., concur in the opinion and judgment.